PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/309,657
Filing Date: 13 Dec 2018
Appellant(s): Wakibayashi, Kazuyuki et al.


__________________
Steven B. Pollicoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/6/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the appellant’s first argument directed towards Barton not disclosing the claimed air present portion, it is argued by the examiner that Barton is not used alone but rather as a secondary reference to the primary reference of Hidesuke. Both Hidesuke and Barton disclose a ball structure in which is disclosed a hollow portion containing an air present portion being coexistent with a cushion portion. Barton is brought in to modify the cushion/air present portion arrangement of Hidesuke by disclosing a plurality of cushions within the hollow portion, which are able to be collapsed into the air present portion, as best viewed in Fig. 2 of Barton (reproduced below). 

    PNG
    media_image2.png
    260
    259
    media_image2.png
    Greyscale

As cited previously on Pg. 4 of the final office action, Barton notes (Fig. 2 cushion portion 204 compresses and collapses into air gaps between cushions) and Barton further notes in (Col. 1 Lns. 55-65, spacers may assume shape such as small projecting cylinders which are spaced from one another and provide room between the spacers for trapping air within the wall structure), and therefore, when Hidesuke, which discloses a hollow portion in which there is both a cushion portion and an air present portion, one of ordinary skill would have readily recognized the spaced cushion structure of Barton would be used in the hollow portion of Hidesuke, which would result in a hollow portion with a plurality of cushion portions and an air present portion in which the entire outer circumferential face of a cushion portion and the entire inner circumferential face of the hollow portion are spaced apart by an air present portion as claimed. 
	It is further argued that all that is claimed is the cushion portion extending through the hollow portion to contact an upper face of the hollow portion and a front face of the ball body, which Hidesuke discloses, and the air present portion is a gap such that the entire inner circumferential face of the hollow portion is separated from the entire outer circumferential face of the cushion portion, which as seen by Fig. 2 of Barton, Barton discloses at least one cushion in which the entire outer circumferential face is separated from the entire inner circumferential face of the hollow portion, thereby meeting the requirements of the air present portion as claimed. 
	Therefore, the combination as a whole in which the hollow portion containing a cushion member and air present portion as disclosed by Hidesuke is modified by the spaced cushion structure disclosed by Barton, one of ordinary skill would readily recognize when the spaced cushion structure of Barton is placed within the hollow portion of Hidesuke, there resulting combination would be an air present portion such that the entire inner face of the hollow portion is separated from the entire outer face of the cushion portion as claimed. 

	Regarding the appellants second argument directed towards the ball of Barton being intended to be bounced, passed and shot by the user and therefore the deformation of the spacer is suppressed, it is argued by the examiner that while the use of the ball may be to be bounced, passed and shot, the use does not take away from the structure disclosed by Barton, and importantly, as noted above, the rejection is based on a combination of Hidesuke modified by Barton, and not Barton alone, therefore the combination as a whole must be considered. 
	Second, it is argued by the examiner Barton notes in Col. 2 Lns. 15-30, deformation resulting from the pressure applied by a player’s fingers in gripping the ball will be effective to deform a plurality of the projections, in any of the embodiments and therefore, one of ordinary skill would readily recognize, contrary to the appellant’s arguments, the spacers are intended to be deform, which would necessarily lead to increased grip on the ball. The deformation of the cushion portion can be seen in Fig. 2 of Barton in which cushion 204 is compressed due to pressure from a player’s finger. 
	Regarding the appellant argument that grippability of the ball in Barton is addressed by the external surface having a pebbled surface, it is argued by the examiner that while that the external surface of Barton may contribute to the grippability of the ball, this is a moot point, as Barton discloses the claimed structure of the cushion portions compressing due to a user gripping a ball, and therefore, due to the ball compressing, necessarily also contributes to the grippability of the ball. 
	Therefore, when the cushion and air present portion construction of Hidesuke is modified by the cushion arrangement of Barton, contrary to the appellant’s arguments, the combination as a whole would permit collapsibility of the cushion members into the air present portion, as is seen by both Hidesuke and Barton. 
	Regarding independent claim 13, no new arguments were presented, and the above arguments apply in the same manner. 
	Regarding the dependent claims 3,4, 6, 10 and 11, no new arguments were presented. 
	Regarding dependent claim 7, no new arguments were presented. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Rayshun K Peng/
Conferees:
/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/KRISTINA N JUNGE/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.